Citation Nr: 0801583	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-15 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
October 1982.

The instant appeal arose from An October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Reno, Nevada, which denied a claim for TDIU.


FINDING OF FACT

The veteran's service-connected disabilities include cardiac 
ischemia, left ventricular dilatation associated with 
hypertension, rated 30 percent disabling; right great toe 
fracture with traumatic arthritis and diminished pinprick, 
rated 20 percent disabling; left great toe fracture with 
traumatic arthritis and diminished pinprick, rated 20 percent 
disabling; tinnitus, rated 10 percent disabling; 
hypertension, rated 10 percent disabling; depression, rated 
10 percent disabling; and left ear hearing loss and erectile 
dysfunction, both rated noncompensably disabling, totaling a 
combined evaluation for rating purposes of 70 percent.  The 
medical evidence establishes that the veteran's service-
connected disabilities, considered alone, preclude the 
veteran from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 3.341, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he is unable to work as a result of his 
service-connected disabilities.  He has not worked since June 
2004 when he was employed by the State of Nevada Department 
of Corrections as a heating and air conditioning specialist.

The veteran's service-connected disabilities include cardiac 
ischemia, left ventricular dilatation associated with 
hypertension, rated 30 percent disabling; right great toe 
fracture with traumatic arthritis and diminished pinprick, 
rated 20 percent disabling; left great toe fracture with 
traumatic arthritis and diminished pinprick, rated 20 percent 
disabling; tinnitus, rated 10 percent disabling; 
hypertension, rated 10 percent disabling; depression, rated 
10 percent disabling; and left ear hearing loss and erectile 
dysfunction, both rated noncompensably disabling, totaling a 
combined evaluation for rating purposes of 70 percent.  

VA regulations indicate that when a veteran's schedular 
rating is less than total, a total rating may nonetheless be 
assigned if there are two or more disabilities with at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2007).  In 
addition, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.

Disabilities of both lower extremities, like the service-
connected bilateral great toe fractures in this case, are 
considered as one disability.  Id.  Disabilities affecting a 
single body system, like the service-connected cardiac 
ischemia and hypertension which both affect the veteran's 
cardiovascular-renal system, are also considered as one 
disability.  When combined, the rating for the two great toe 
fractures is 40 percent.  Likewise, when combined, the rating 
for the cardiac ischemia and hypertension is 40 percent.  
38 C.F.R. § 4.25, Table I (2007).  Thus, it is clear that the 
veteran meets the percentage requirements for consideration 
of a total evaluation under 38 C.F.R. § 4.16(a).  

The remaining issue is whether the veteran is able to secure 
or follow a substantially gainful occupation.  In Hatlestad 
v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States 
Court of Appeals of Veterans Claims (Court) held that the 
central inquiry in determining whether a veteran is entitled 
to TDIU is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.

In this case, affording the veteran the benefit of the doubt, 
the Board finds that the veteran is unemployable due to his 
service-connected disabilities.  In addition to the medical 
evidence of record, the Board has taken into consideration 
the veteran's written statements and his credible testimony 
before the undersigned Veterans Law Judge during a hearing in 
May 2007.  The veteran came to the hearing in a motorized 
wheelchair.  While he testified that he could walk, he 
reported that walking any distance is difficult and very 
painful.  

In a November 2006 VA examination, the examiner found that 
the pain, fatigue, weakness, and lack of endurance in both 
feet related to the service-connected foot disabilities 
"cause a major functional impact."  The examiner noted that 
"the inability to walk distances because of the problems 
with his feet, that impairment and disabilities affects 
physical and sedentary employment."  In July 2005, his 
treating VA physician, A.B. Gaceta, M.D., noted that the 
veteran's pain and sensory problems in both feet affected his 
employability.  Dr. Gaceta stated that "because of his 
medical condition, he is not able to perform the functions 
required by his job."  In addition, Dr. Gaceta noted that 
"side effects of his medications interfere with his 
functional capacity."

In an April 2004 statement, Dr. Gaceta recommended that the 
veteran desist from climbing ladders and walking on rooftops, 
activities that were required in connection with his job as 
an air conditioning technician, because of the abnormal 
tactile response of his feet.  While Dr. Gaceta attributed 
the tactile foot problems to peripheral neuropathy, for which 
the veteran is not service-connected, his service-connected 
foot disabilities do include a sensory component.  An October 
2003 VA examination report concluded that the veteran's 
"numbness involving both forefeet and all ten toes 
bilaterally is more likely than not secondary to the 
bilateral foot injury that occurred [in service], which has 
slowly resulted in his developing severe arthritis involving 
the metatarsophalangeal joints to the great toes in both 
feet."

Where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected one, the reasonable doubt doctrine dictates that 
all symptoms be attributed to the veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Resolving reasonable doubt as to the extent of impairment due 
to the service-connected bilateral foot disability and as to 
the aggregate impairment due to all service-connected 
disabilities in the veteran's favor, the Board finds that an 
award of TDIU is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

The appeal for TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


